DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 04/06/2021 Non-Final Office Action, claims 1-26 were pending. Claims 1-5, 7, 9-13, and 20-26 were withdrawn. Claims 6, 8, and 14-19 were rejected. Claim 8 was objected to. 
In the Applicant’s 07/02/2021 Reply, claims 6, 8, and 14 were amended, and claim 16 was canceled. 
Claims 1-15 and 17-26 remain pending.

Remarks and Amendments
	Claims 6, 8, 14-18 were rejected under 35 U.S.C. 101, because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more:

    PNG
    media_image1.png
    631
    686
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    212
    674
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    716
    691
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    548
    691
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    378
    683
    media_image5.png
    Greyscale

	The Applicant amended claim 6 by altering the ingredients required in the claimed supplement. Because these amendments were not considered in the rejection, the rejection is withdrawn. In addition, the Applicant asserts that the 101 rejection is invalid, because the combination of ingredients is not found in nature. This argument is not persuasive, because it is irrelevant to the 101 analysis. 
The analysis does not ask whether the claimed combination is found naturally, and if that was the only requirement for patent eligible subject matter, a garden salad could be patented. Instead, the analysis asks: 
1) Is the claimed invention in one of the four statutory categories? 2A1) Does the claim recite a judicial exception, e.g., nature-based products (markedly different characteristics analysis)? 2A2) Does the claim recite additional elements integrating the judicial exception into a practical application? 2B) Does the claim recite additional elements in addition to the judicial exception to ensure the claim amounts to significantly more than the judicial exception itself? 
MPEP 2106.03-2106.05.  
The Applicant also asserts that the claims amount to something more that the judicial exception evidenced by no outstanding art rejections. The search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112  inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).      
Claim 14 was rejected under 35 U.S.C. 112(b) as being indefinite:              

    PNG
    media_image6.png
    99
    687
    media_image6.png
    Greyscale

	The Applicant amended claim 14 to depend from claim 8, which recites a cannabinoid blend, obviating this rejection which is withdrawn.
	Claim 14 was rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends:

    PNG
    media_image7.png
    185
    685
    media_image7.png
    Greyscale

	The Applicant amended claim 14 to depend from claim 8, which recites a cannabinoid blend, obviating this rejection which is withdrawn.
	Claims 6 and 14-19 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement:

    PNG
    media_image8.png
    601
    683
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    920
    675
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    126
    673
    media_image10.png
    Greyscale

	The Applicant amended claim 6 to specify the ingredients contained, curtailing the number of possible permutations. This rejection is withdrawn, inasmuch as it failed to consider the newly amended limitations. 
	Claim 8 was objected to for referencing Table 1. The Applicant amended claim 8 to omit the reference to claim 1, obviating this objection which is withdrawn.



Rejections
35 U.S.C. 101: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 6, 8, and 14, 15, 17, and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomena (i.e., natural products) without significantly more. 
Step 1:  Claim 6 recites a composition comprising amino acids, alcohol blend, cannabinoid, hemp, pumpkin seed extract, and mushrooms, which constitutes a composition of matter under 35 U.S.C. 101.
Step 2A1:  Claim 6 recites the nature-based products amino acids, alcohol blend, cannabinoid, hemp, pumpkin seed extract, and mushrooms.
Because claim 6 recites nature-based product limitations, the markedly different characteristics analysis is used to determine if the nature-based product limitations are product of nature exceptions. MPEP 2106.04(c)(I). The markedly different characteristics analysis is performed by comparing the nature-based product limitation in the claim to its naturally occurring counterpart to determine whether there are markedly different characteristics from the counterpart. MPEP 2106.04(c)(II). If there are no markedly different characteristics, the limitation is a product of nature exception. The characteristics most appropriate for analysis in this case lie in the chemical constituency making up each nature-based product. In this case, there is no natural counterpart combination, therefore, the individual ingredients are compared to their individual natural counterparts. 
The courts have emphasized that to show a marked difference, a characteristic of a claimed natural product must be changed as compared to its nature-based counterpart component, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, Applicant must have caused the claimed product to possess at least one characteristic that is different from that of the counterpart. If there is no or only incidental change in any characteristic, the claimed product lacks markedly different characteristics and is a product of nature exception.
The amino acids listed in a) of claim 6 may be found in plants, animals, and soil, with all but fulvic and humic acids found in naturally occurring cannabis. The alcohol blend also reads on naturally occurring cannabis, which is known to contain the terpenes listed in b) of claim 6. In addition, the cannabinoids also read on naturally occurring cannabis, which is known to contain those listed in c) of claim 6. The mushrooms listed in e) of claim 6 read on naturally occurring mushrooms. Thus, the components of a), b), c), and e) appear to be indistinguishable from their natural counterparts. 
The pumpkin seed extract and hemp plant/oil extract listed in d) of claim 6 represent extracts of a nature based product in which the chemical makeup of the extracts are determined by their natural sources. Extraction of the extracts merely removes the naturally occurring chemicals from within the natural source, with no markedly different characteristics in structure, function, or other characteristics. Accordingly, each of the claimed nature-based components are considered to be products of nature and thus judicial exceptions. Next, the claims are evaluated to determine whether the claims as a whole integrate the recited judicial exceptions into a practical application.
Step 2A2:  This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.
The present claims contain no additional elements beyond the combination of nature based products representing an application of the products. Rather, in this case, the claims lack features that rely on, use, or apply the judicial exceptions, which is reasonable considering the claims are not drawn to methods of using the claimed compositions but instead to the compositions (judicial exceptions) themselves. Next, the claims are analyzed to determine whether the claims recite additional elements in addition to the judicial exception to ensure the claim amounts to significantly more than the judicial exception itself.
Step 2B:  This part of the eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. MPEP 2106.05.
In this case, the only additional element to speak of in claim 6 is the combination itself. However, the concept of combining various ingredients known for their health benefits represents well-understood, routine, and conventional practice in the dietary supplement industry and serves as the foundation of Traditional Chinese Medicine (TCM). Within the dietary supplement industry, the primary plant-based pharmalogically active ingredients include, e.g, carbohydrates, lipids, polyphenols, terpenes, steroids, sterols, alkaloids, and amino acids (Andrew, et al., British Journal of Pharmacology, 174:1177 (2017), p. 1178, Pharmacologically active ingredients in dietary supplements; p. 1179-85, Tables 1-3), which demonstrate biologic properties beneficial to health (pp. 1178-90, entirety). Likewise, for TCM, the main therapeutic concept combines multiple components of herbs in seeking to treat specific disease symptoms. (Yao, et al., Journal of Ethnopharmacology, 150:619 (2013), Abstract, pp. 619-620). Furthermore, there is no evidence the addition of the particularly claimed components results in anything more than the additive effects of each individual component. For example, the anecdotal “evidence” provided in the specification regarding the exemplary CG Medlife Supplement does not indicate anything more than additive effects occurs from combining the claimed ingredients. Accordingly, combining ingredients known for their health benefits to create a health supplement composition does not add significantly more to the recited exceptions. Therefore, claim 6 is not drawn to patent eligible subject matter. 
	Claim 8 recites the ingredients listed in claim 6 and includes fenugreek extract. The analysis proceeds in the same fashion as in claim 1 and treats the fenugreek extract in the same manner as the pumpkin seed extract or hemp plant extract. These extracts are comprised of chemicals produced in the plants from which they are derived, with no evidence that the extraction alters the structure or function of the natural chemicals. The inclusion of fenugreek extract does not alter the outcomes of the analysis of Steps 2A2 or 2B. 
	Claims 14 and 15 further specify the ingredients recited in claim 8 and does not offer additional elements to overcome the conclusion that the claimed compositions are drawn to judicial exceptions without something more transforming them into patent eligible subject matter.
	Claims 16 and 18 further limit the physical form of the compositions, however, these forms are not shown to result in any markedly different characteristics to the claimed judicial exceptions nor practical application nor something more. Contrast claim 19, for example, which is not included in this rejection, because the tablet or capsule form results in markedly different characteristics as relates to bioavailability and route of administration. 
	Claim 17 includes additional elements:  a preservative, coloring agent, flavoring, or a combination thereof. Of these elements, the preservative causes the composition to last longer, to spoil slower, which is considered to be a markedly different characteristic that, if claimed alone, would make the claim patent eligible. However, the inclusion of a coloring agent and flavoring does not result in markedly different characteristics to the judicial exceptions. These elements are not demonstrated to alter the structure or function of the natural products, nor do they represent an application of the natural products, nor could they be considered to add something more, considering the ubiquity of coloring and flavoring in the dietary supplements industry. 

Objections
	Claim 19 is objected to for dependence on a rejected base claim.

Relevant Art
	EP2444081A1 (published 04/25/2012) teaches various compositions for treating inflammatory diseases comprising boswellic acid from Boswellia plants, hemp oil, CBD, glycerin, cannabis seed oil, and glycerin. ([0039]-[0059]). 

Conclusion
Claims 1-15 and 17-26 remain pending.
Claims 1-5, 7, 9-13, and 20-26 remain withdrawn.
Claims 6, 8, and 14-18 are rejected.
Claim 19 is objected to.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655